                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA 


 UNITED STATES OF AMERICA,                         Case No. 16‐CR‐0204(1) (PJS/SER)
                                                      Case No. 18‐CV‐2530 (PJS)
                      Plaintiff,

 v.
                                                                ORDER
 JESSE DUANE JACOBS,

                      Defendant.




       This matter is before the Court on the motion of defendant Jesse Jacobs to vacate,

set aside, or correct his sentence under 28 U.S.C. § 2255.  After consulting with counsel,

see ECF No. 83, Jacobs has decided to withdraw his motion, see ECF No. 82. 

Accordingly, the Court will deny Jacobs’s motion without prejudice.  

       In his letter withdrawing his § 2255 motion, Jacobs also requests that the Court

stay the collection of the $5,000 special assessment imposed under 18 U.S.C. § 3014.  But

Jacobs does not identify any source of authority for the Court to stay the collection of

this assessment.  The assessment is collected “in the manner that fines are collected in

criminal cases.”  18 U.S.C. § 3014(f).  Under the Inmate Financial Responsibility

Program, the Bureau of Prisons (“BOP”) helps inmates with financial obligations to

develop a plan to meet those obligations.  See 28 C.F.R. § 545.11.  Jacobs does not

mention whether he is participating in the Inmate Financial Responsibility Program, but
his letter indicates that he is, as he states that the BOP collects quarterly payments from

him.  

         Before Jacobs can challenge the BOP’s collection procedures, he must exhaust his

administrative remedies.  United States v. Bugh, No. 98‐CR‐0308(2) (PJS), 2012 WL

3230530, at *1 (D. Minn. Aug. 6, 2012).  Nothing in Jacobs’s letter indicates that he has

exhausted such remedies.  Even if he has done so, the appropriate procedure for him to

challenge the payment schedule would be to file a petition for a writ of habeas corpus

under 28 U.S.C. § 2241 in the district in which he is incarcerated.  Id.  The Court

therefore denies Jacobs’s request to stay the payment of the special assessment.

                                           ORDER

         Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT:

         1.    Defendant’s motion to vacate, set aside, or correct his sentence [ECF

               No. 79] is DENIED WITHOUT PREJUDICE.

         2.    Defendant’s request that the Court stay the Bureau of Prison’s collection

               of the special assessment imposed under 18 U.S.C. § 3014 is DENIED.


 Dated:  October 3, 2018                         s/Patrick J. Schiltz                                         
                                                Patrick J. Schiltz
                                                United States District Judge




                                              -2-
